Citation Nr: 1760186	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back condition.

2.  Entitlement to service connection for back condition. 

3. Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness. 

4. Entitlement to an initial compensable rating for residual scar, status post avulsion of pulp, left 4th finger.  


REPRESENTATION

Veteran represented by:	Kenneth J. Spindler,  Attorney at Law



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION


The Veteran served on active military duty from December 1986 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The April 2010 rating decision denied reopening the claim for service connection for back condition for lack of new and material evidence.  On the other hand, the June 2013 rating decision denied service connection for sleep apnea and rating in excess of 0 percent for residual scar. 



FINDINGS OF FACTS

1. The Veteran did not timely appeal the June 1993 rating decision that denied service connection for back condition; this rating decision became final. 

2. Evidence received since June 1993, relates to a previously unestablished element of the service connection for back condition and raises a reasonable probability of substantiating the claim.

3. The Veteran's back condition is etiologically related to his military service. 

4.  The Veteran's sleep apnea is etiologically related to his military service. 

5. The scar on the Veteran's left hand ring finger is not unstable, and causes no functional impairment.


CONCLUSIONS OF LAW

1. The June 1993 rating decision that denied claim for service connection for back condition is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received, and the claim for service connection for back condition may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for back condition have been met. 38 U.S.C. §§ 1111, 1112, 1113, 1131(2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5. The criteria for a 10 percent rating for residual scar, status post avulsion of the left 4th finger have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic code 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examination in November 11, May 2012, November 2012, March 2013, December 2013, and January 2014; as discussed in greater details below, the Board finds these opinions adequate upon which to adjudicate the merits of this appeal.

II. New and Material

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (2012).  

 "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2017).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Here, the June 1993 rating decision denied the Veteran's claim for service connection for his back condition on the grounds that the evidence did not show current disability.  Because the Veteran did not file a timely appeal or submit new and material evidence within a year of notice of this decision, that denial became final.  Since that time, the Veteran underwent VA examination in May 2012, where his back pain was diagnosed as lumbosacral strain and IVDS.  This evidence is new to the extent it was not considered by the RO in June 1993.  Furthermore, because the evidence shows that the Veteran has current diagnosis-which was a previously unestablished element-it constitutes material evidence. 

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and the Veteran's claims for entitlement to service connection for back condition are reopened.

III. Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases that manifest to a compensable degree in service or within a 1 year following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  Where there is insufficient evidence in the record to establish in service incurrence or diagnosis of a chronic disease, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

A. Back condition

The Veteran is seeking service connection for back condition.

The Veteran has a current back disability as he was diagnosed with lumbar strain and IVDS in the May 2012 VA examination.  Furthermore, his private medical records from Rainer Orthopedic Institute show that he has advanced degenerative disc disease.  Based on this evidence, the first element of a service connection claim is satisfied.  

With respect to the second element, the Veteran's service treatment records (STR) reflects that he sought treatment for back pain in October 1987, December 1987, March 1988, December 1988, and May 1988.  Therefore, the second element of a service connection claim is satisfied. 

With respect to the nexus element, the record contains three VA opinions addressing the etiology of the Veteran's condition. Unfortunately, the probative value of these opinions is minimal. 

The Veteran underwent a VA examination in May 2012, where the examiner concluded that the Veteran's back condition was at least as likely as not related to his multiple back pain treatment in service.  The examiner listed the evidence showing in service treatment for back condition but did not offer further rational to support the conclusion.  

On the other hand, VA medical opinions from December 2013 and supplemental opinion in January 2014 concluded that the Veteran's condition was less likely than not related to his military service. To that end, in both opinions the examiner attributed the Veteran's current condition to a post military service car accident in 2003 on the grounds that the Veteran was asymptomatic before the accident.  The Board finds the December 2013 and January 2014 nexus opinions inadequate because they rely on the premise that the Veteran's back pain resolved in 1990 despite the August 1992 VA examination that shows that the Veteran continued to experience chronic back pain. 

Nevertheless, the Board finds that service connection is appropriate in this case on presumptive basis.  The Veteran's private treatment records from June 2004 and February 2005 reflect degenerative changes, which is arthritis and a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the nexus element is satisfied based on continuity of symptomatology of a chronic disability.  

The Veteran complained of back pain within less than a year of his separation from military service as noted in the August 1992 VA examination.  Although that examiner concluded that the Veteran did not have a current disability at that time, the examiner that provided the January 2014 nexus opinion has explained that the Veteran had limitation of range of motion during that exam.  The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  The reports by the Veteran, when viewed alongside his diagnosis of degenerative changes, are of sufficient probative value for the Board to find continuity of symptomatology.  Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by the medical evidence of record. 

Therefore, the Board finds that the back condition is presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  

B. Sleep Apnea

The Veteran contends that he has sleep apnea as a result of undiagnosed illness.  

The first element of a service connection claim is satisfied because the Veteran has a current diagnosis of sleep apnea; it is not undiagnosed. See March 2013 VA examination.

In support of establishing the second element, the Veteran provided statement from his ex-wife in February 2015.  While she was married to the Veteran between 1987 and 1994, during his active service, the Veteran had difficulty breathing in his sleep, he snored loudly, and he stopped breathing in his sleep at times.  The Board finds her statement credible and highly probative in establishing the second element of a service connection claim.  

With respect to the nexus element, the VA examination in March 2013, where the examiner opined that sleep apnea is a disease with specific diagnosis and less likely than not caused by exposure to hazardous material during service.  This opinion, however, does not consider direct service connection.  The unavailability of presumptive service connection for a disability does not preclude a Veteran from alternatively establishing his entitlement to service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

To that end, the Veteran provided a letter from a sleep medicine specialists, who concluded that the Veteran more likely than not had sleep apnea based on the symptoms he had in service.  The examiner considered the Veteran's ex-wife's statement, as well as his lay statement, and concluded that the symptoms described were a manifestation of obstructive sleep apnea.  The examiner further explained that sleep apnea typically occurs in early adulthood, which is consistent with the period where the Veteran indicates experiencing symptoms.  Notably, this examiner did not indicate whether he reviewed the Veteran's service treatment record.  Notwithstanding, the Board finds his opinion adequate to the extent he stated that he reviewed documents submitted given to him by the Veteran.  Based on this evidence, the Board finds that the nexus element of a service connection claim is satisfied.   

Therefore, the Board finds that service connection for sleep apnea is warranted. 

IV. Increase rating 

The Veteran contends that a compensable rating for residuals of residual scar, status post avulsion of pulp, left 4th finger.  

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  

Scars are rated under 38 C.F.R. § 4.118. The Veteran's scar on the left ring finger is rated as 0 percent disabling under DC 7805.

DC 7805 states that the disability should be analyzed under the diagnostic code which most closely addresses the symptoms. 38 C.F.R. § 4.118.  DC 7804 most closely addresses the Veteran's disability, as a scar other than on the head, face, or neck. Id. Under this diagnostic code, a 10 percent rating is for one or two scars that are unstable or painful, and a 20 percent rating is for three or four unstable or painful scars. 38 C.F.R. § 4.118. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1.

In this case, the Veteran underwent VA examination in November 2011. The exam showed that the Veteran had painful scar on the left ring finger.  The scar, however, was not unstable with frequent loss of covering.  The scar measure 1 cm by 0.5.  Based on this examination, a compensable rating is not warranted.  Because the examination shows that the Veteran had painful scar, a 10 percent rating, but not higher is warranted. 

The Board considered all applicable diagnostic codes; however, the Veteran's left ring finger scar would not receive a rating higher than 10 percent under any analogous code. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The scar is not on his head, face, or neck, so DC 7800 is inapplicable. Further, the scar(s) are not deep, nonlinear, and do not cover an area of at least 39 square centimeters so as to warrant a compensable rating under DC 7801 or 7802. Finally, the evidence does not show any other skin disorder which could be rated under a different diagnostic code. 


ORDER

The claim for service connection for back condition is reopened.

Service Connection for back condition is granted. 

Service Connection for sleep apnea is granted.

Entitlement for rating of 10 percent for residual scar, status post avulsion of the left 4th finger is granted subject to the criteria applicable to the payment of monetary benefits.  





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


